Citation Nr: 0314432	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury to the left foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cold injury to the right foot, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1979.

The instant appeal arose from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  In August 1996 the RO denied the 
veteran's claim for an increased rating for residuals of 
frozen feet.  In a May 1998 rating decision, an increased 
rating for residuals of frozen feet was granted to 30 percent 
for the period from August 17, 1997, to January 11, 1998.  
That rating decision also assigned separate 20 percent 
ratings for each foot effective January 12, 1998.  Since this 
claim has not been withdrawn, an increased rating above 20 
percent for each foot remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).  
The Board remanded theses issues in May 1999.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  

In a May 1998 rating decision the RO denied the veteran's 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REMAND

Under applicable VA regulations, if additional evidence 
pertinent to a veteran's claim is received subsequent to the 
issuance of the most recent statement of the case (SOC) or if 
the most recent SOC is inadequate, and the record has not yet 
been transferred to the Board, the RO is required to prepare 
and issue a supplemental statement of the case (SSOC).  38 
C.F.R. §§ 19.31, 19.37(a) (2002).  

In the present case, the record shows that the RO mailed the 
veteran an SSOC, which addressed the issue entitlement to 
service connection for PTSD in April 2000.  In September 2000 
the RO mailed the veteran an SSOC, which addressed the issues 
of increased ratings for residuals of a cold injury to the 
left and right foot, currently evaluated as 20 percent 
disabling each.  Thereafter, private medical records were 
received by the RO in January 2001 and VA treatment records 
were received by the RO in May 2001.  Those records were 
associated with the claims folder.  Those records contained 
information, which bears on the issues of increased rating 
for residuals of a cold injury to the left and right foot 
during the time of the treatment in question and entitlement 
to service connection for PTSD.  Because additional evidence 
pertinent to the veteran's claims was received subsequent to 
the issuance of the April 2000 and September 2000 SSOC, the 
veteran is entitled to have to the RO furnish him with a 
SSOC.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Although the RO has met the specific notice requirements 
erected by the VCAA with regard to the increased ratings 
claims it has not with regard to the claim of entitlement to 
service connection for PTSD, the Board requests further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 


1.	Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate his 
claim of service connection for PTSD.  
Also notify the veteran that VA will 
obtain records of Federal agencies, 
the veteran is responsible for 
submitting records of private health-
care providers, unless he signs a 
release, which would authorize VA to 
obtain them.  

2.	An SSOC should be issued as regards 
increased ratings for residuals of 
cold injuries to the left and right 
foot and entitlement to service 
connection for PTSD.  The SSOC should 
contain, among other things, the 
amended ratings schedule provisions 
regarding residuals of cold injuries, 
a summary of the evidence received 
since issuance of the April 2000 and 
September 2000 SSOC, and a complete 
statement of the RO's reasons for 
denying the claims under the old and 
new regulations for cold injuries.  38 
C.F.R. §§ 19.29, 19.31 (2002).  

3.	If the benefit sought on appeal is not 
granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


